Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on December 21, 2020. Pursuant to the preliminary amendment dated December 21, 2020, claims 25-37 are pending in the application. Claims 1-24 have been canceled, claim 25 has been amended, and claims 36- 37 have been added by Applicants’ amendment filed on 12/21/2020. 
Applicants’ election of Group III, claim(s) 25-35, drawn to methods of testing responsiveness of a human patient to a therapeutic agent, in response to the restriction requirement of 8/21/2020 is acknowledged. 
In addition Applicants’ election of the following species is acknowledged:
a.-f. - the minimum combination of nicotinamide, Wnt3A, noggin, R-spondin-1, and
Y27632; and
g. - colon cancer cells.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement for restriction among Groups I-III is maintained and hereby made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 25-36 are currently under examination to which the following grounds of rejection are applicable.
Priority

Thus, the earliest possible priority for the instant application is March 9, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and  28-31 are indefinite in the recitation of “within about”” for the following reason. “About” encompasses values above and below a reference point whereas “within ” encompasses  only values between two reference points. Therefore the combination of both terms (within about) is confusing because one term is including values above and below two reference point whereas the other term is excluding values above and below the two reference points.

Claims 26, 27, 32-33, 34-35 and 37 are indefinite insofar as they depend from claim 25.


                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 25-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo et al. (2011; PNAS, pp. 6235-642; of record IDS filed on 7/26/2019 ) in view of Kiyoshi et al.,  ( JP 2013 208104 A , only Abstract of record IDS filed on 8/5/2019 ) and Xian et al., (U.S. Pub. 16/0061817) as evidenced by Nistor et al (WO 2016/081554; of record IDS filed on 7/26/2019).
Regarding claim 25, Kondo et al. teaches a culture method for primary cells of a tumor, wherein the tumor is colon cancer, and wherein the method comprises: obtaining cancer specimens from colorectal cancer patients that are mechanically and enzymatically digested (page 6235; col. 2, last para.). Specifically, Kondo et al., discloses that tumor specimens were minced, and partially digested tissue was filtered through cell strainer. The tumor tissue retained in the strainer was collected to stem cell medium. (page 6240; col. 1 ; under the heading “Material and Methods”). Moreover, Kondo et al., teaches that “after overnight culture, the organoids became spherical and bright with a smooth surface (Fig. 1A, g and h). We termed the spherical structures CTOSs.”( 6236; col. 1, first para.). In relation to the culture of the population of CTOSs, Kondo et al., states, “For optimization, various culture conditions were screened, and the best proliferation was accomplished with serum-free medium designed for embryonic stem 
    PNG
    media_image1.png
    183
    324
    media_image1.png
    Greyscale
maintained from 1 wk to several months, depending on the cases, under suspension culture conditions”. (page 6236; col.2). Figure 5 of Kondo et al., illustrates in vitro proliferation of CTOSs from four patients after 1 wk of culture in stem cell medium (SC) or conventional serum-containing medium. The culture after 7 days results in different percentages of proliferation of the tumor cell clusters for each  patient. In the case of two of them, identified as C103 and C104, proliferation of CTOSs in suspension medium or in stem cell medium (SC) provided at least 20% proliferation (see Figure 5 for growth ratio). 
In relation to measuring tumor proliferation and/or apoptosis, Kondo et al., teaches, “TUNEL staining revealed a few apoptotic cells outside the CTOSs and, rarely, within the CTOSs” (page 6236; col. 1, last para.). 
In relation to administering a therapeutic agent to the medium suspension, Kondo et al., states, “CTOSs may be useful for personalized diagnostic applications, including chemosensitivity assays (26). When 5-FU, a key drug for treating colorectal cancer, was added to the culture medium, CTOS growth was inhibited dose dependently (Fig. 6A). Response of CTOSs to the drug differed in individual cases (Fig. 6B).”(page 6238; col. 2; 2nd para). The practitioner in the art would readily understand that induction of tumor cell apoptosis or decreased tumor cell proliferation by 5-FU is indicative of responsiveness of the human patient having colorectal cancer to the therapeutic agent 5-FU.

However, before the effective filing date of the claimed invention, media components for stably proliferating cancer stem cells for a long period of time were well-known and routine in the art as exemplified for Kiyoshi. Kiyoshi et al ., discloses culture suspensions of cancer stem cells that proliferate over 3 months in the presence of transferrin, insulin, putrescine, progesterone, epidermal growth factor (EGF), basic fibroblast growth factor (basic FGF), leukemia inhibitory factor (LIF) and neural survival factor-1 and form cell aggregates (spheres, referred to as clusters in the application) (abstract).  Moreover, other factors able to maintain pluripotency of epithelial stem cells in culture media were routine in the art. For example, Xian et al., discloses growth factors that can be supplemented to a medium to promote growth of epithelial stem cells for 3-5 days, when the cells were  plated on the MATRIGEL basement membrane matrix (BD), including nicotinamide, Wnt3A, noggin, R-spondin- 1, and Y27632. Indeed, some components such as Y27632 were routinely use in the art to maintain pluripotency of embryonic stem cells, as evidenced by Nistor et al., (See Nistor et al., at paragraphs [00347]-[0348]). 
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught Kondo, Kiyoshi and Xian to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of expanding  cell aggregates of colon cancer cells for more than three months, as explicitly taught by Kiyoshi et al. In addition, it would  cells. The selection of specific components in the defined, serum-free medium suspension at least for the first 3-5 days in culture would have been obvious in view of the teachings of Xian et al., on medium components for proliferation of epithelial stem cells for at least for 3-5 days, including  nicotinamide, Wnt3A, noggin, R-spondin- 1, and Y27632.
Regarding claims 26-28, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches the beneficial effect of 5-FU to inhibit CTOS growth in a dose dependent manner, such that administration of the therapeutic agent 5-FU  on the same day of culturing the population of tumor cell clusters in the medium suspension or after 1, 2, 3, 4, 5, 6, or 7 days would be a matter of influential considerations in the design of the assay such as efficacy of the selected therapeutic agent, dosage and patient’s treatment regime. 
Regarding claims 29-31,  the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches measuring tumor cell proliferation and/or tumor cell apoptosis by TUNEL staining, such that it would have been obvious for one of ordinary skill in the art to measure tumor cell proliferation and/or tumor cell apoptosis in the population of tumor cells at different times after administration to the population of tumor cells of a potential therapeutic agent.
Regarding claims 32-35, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches measuring tumor cell proliferation and/or tumor cell apoptosis by TUNEL staining. Selection of proliferative markers such as BrdU, PCNA and Ki-67 is well-known and routinely used in the art of immunohistochemistry. 
in vitro proliferation of CTOSs from four patients after 1 wk of culture in stem cell medium (SC). In relation to the recitation of “wherein the medium suspension provides at least about 60% proliferation of the human tumor cell clusters within about 7 days”, it would have been obvious to optimize culture conditions and individual samples of colon cancer cells to obtain at least 60% proliferation of tumor cell clusters in the defined, serum-free medium suspension, absent any factual evidence of to the contrary.
Regarding claim 37, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo et al., discloses the medium suspension without extracellular matrix components. 
Conclusion
Claims 25-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633